Citation Nr: 1110179	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  07-27 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a mental disorder, to include depression and alcohol abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica Farace, Law Clerk




INTRODUCTION

The Veteran had active service from September 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  

As much as the Board would prefer to resolve the appeal of the PTSD issue at this time, preliminary review reveals that the information in the record before us is inadequate to make an informed determination, and discloses a need for further development prior to final appellate review.  In this regard, the Board is of the opinion that VA's duty to assist includes affording the Veteran a VA examination under the facts and circumstances of this case.

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders (4th ed. 1994) (DSM-IV).

Further relating to claims of service connection for PTSD, in Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth the analytical framework and line of reasoning for determining whether a veteran was exposed to a recognizable stressor during service, which, as discussed above, is an essential element in supporting a claim for service connection for PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and various VA manual provisions, the evidence necessary to establish the incurrence of a recognizable stressor during service to support a claim of service connection for PTSD will vary depending on whether the veteran "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993). 

Where there is no combat experience, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Further, an opinion by a mental health professional based upon a post-service examination of the veteran cannot be used to establish the occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to stressor verification, the VA regulation at 38 C.F.R. 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition of a new paragraph which liberalizes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The paragraph reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843-852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

In this case, the Veteran's claim has been denied by the RO because he did not have combat experience and his claimed stressors have not been verified.  However, the case needs to be reevaluated under the amendment to 38 C.F.R. § 3.304(f)(3).  The Board acknowledges that in August 2005, a Twin Ports VA Medical Center (VAMC) psychiatrist assessed PTSD, as well as major depressive disorder and alcohol abuse, on Axis I of the DSM-IV diagnosis chart, and documented "Vietnam stressors," divorces, and an inadequate psychosocial support system on Axis IV.  In October 2005, another VAMC psychiatrist, applying the diagnostic criteria from DSM-IV, diagnosed the Veteran as having "mild PTSD" associated with work stress. 

Although a VAMC psychiatrist attributed a diagnosis of PTSD to the generic expression of "Vietnam stressors," it is unclear whether the Veteran's claimed in-service stressors are sufficient to support a finding of PTSD.  Thus, the Board finds that a VA examination is necessary to determine whether a diagnosis of PTSD can be attributed to the Veteran's specified stressors.  The Veteran listed two specific stressors in an October 2005 VA Form 21-0781, including an incident where he transported two wounded Vietnamese children to a medical unit, and an incident that occurred when a soldier in Vietnam fired a rifle into the ceiling.  A VA examiner should consider 38 C.F.R. § 3.304(f) (3), as modified in 2010, when determining whether these claimed stressors are adequate to support a diagnosis of  PTSD.

In addition, the Veteran's medical records show diagnoses of depression and alcohol abuse.  In a precedent decision, Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a service connection claim for a mental disability is not restricted to the specific diagnosis alleged by the claimant, but includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and other information of record.  Here, the Veteran has been diagnosed as having depression and alcohol abuse, which has not been included in the RO's adjudications of the claim. 

Thus, to assure the Veteran full due process, and because there are indications of a psychiatric diagnosis other than PTSD in the file, the Board concludes that this matter must be remanded for consideration of this claim pursuant to the Clemons precedent.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination by a VA psychologist or psychiatrist knowledgeable in assessing PTSD to determine whether the Veteran has PTSD as defined by the criteria in the American Psychiatric Association manual, DSM-IV, based upon his claimed in-service stressor(s).  Any and all studies deemed necessary, including psychological examination and/or testing, should be completed.  The claims file, including a copy of this Remand, must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  

a.  The examiner should be requested to provide an opinion as to whether it is at least as likely as not (i.e., to a degree of probability of 50 percent or more) that the Veteran's claimed in-service stressor(s), if accepted as true, was (were) sufficient to have caused the current psychiatric symptoms, or whether such causation is unlikely (i.e., a probability of less than 50 percent).  The examiner is also requested to determine whether it is at least as likely as not that the diagnostic criteria to support a diagnosis of PTSD have been satisfied by both the in-service stressor(s) and the current symptomatology, consistent with the DSM-IV, or whether it is unlikely (i.e., a probability of less than 50 percent) that the criteria have been met.

b.  If the Veteran is found to have PTSD, the examiner is requested to identify the diagnostic criteria, including the specific stressor(s) supporting the diagnosis, and the current manifestations which distinguish that diagnosis from other psychiatric disorders.  

c.  If the Veteran is found to have a psychiatric disorder other than PTSD, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., to a degree of probability of 50 percent or more), or unlikely (i.e., a probability of less than 50 percent) that any currently diagnosed psychiatric disorder is causally related to the Veteran's active military service.

d.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

2.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence, and readjudicated in light of the holding in Clemons v. Shinseki, supra.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

